Case 8:18-bk-13638-ES   Doc 144 Filed 03/13/19 Entered 03/13/19 11:06:10   Desc
                         Main Document    Page 1 of 15




                                     x
Case 8:18-bk-13638-ES   Doc 144 Filed 03/13/19 Entered 03/13/19 11:06:10   Desc
                         Main Document    Page 2 of 15
                                                                x
Case 8:18-bk-13638-ES   Doc 144 Filed 03/13/19 Entered 03/13/19 11:06:10   Desc
                         Main Document    Page 3 of 15




                                                                           x




                                                           x




    3/13/19
              Case 8:18-bk-13638-ES               Doc 144 Filed       03/13/19
                                                                    FORM  2        Entered                    03/13/19 11:06:10                  DescPage 1
                                              ESTATE Main  Document
                                                     CASH RECEIPTS          Page 4 RECORD
                                                                   AND DISBURSEMENTS of 15

                  Case No: 18-13638                                                                  Trustee Name: Richard A. Marshack (TR)
               Case Name: Friendly Village MHP Associates LP                                           Bank Name: Texas Capital Bank
                                                                                              Account Number/CD#: ******5961 Checking Account
           Taxpayer ID No: **-***0971                                                Blanket bond (per case limit): 5,000,000.00
         For Period Ending: 2/28/2019                                                Separate bond (if applicable): 0.00

    1             2                     3                               4                                        5                   6                7
                                                                                              Uniform
Transaction    Check or                                                                        Trans.                                             Account/ CD
   Date        [Refer#]     Paid To / Received From       Description of Transaction           Code         Deposits($)      Disbursements($)      Balance($)
                                                               Balance Forward                                                                       74,052.08

02/01/2019      51003      International Sureties, LTD   Bond Premium                         2300-000                                   63.01       73,989.07
                           701 Poydras St, Suite 420
                           New Orleans,LA 70139

02/23/2019      51004      Force 10 Partners             Per order 2/14/19 - flat fee to      3731-000                             35,000.00         38,989.07
                           20341 SW Birch Street,        evaluate and prepare
                           Suite 220                     information and marketing
                                                         materials
                           Newport Beach,CA 92660

                                                                                           Page Subtotals             0.00          35,063.01


                                                           COLUMN TOTALS                                        543,992.35         505,003.28
                                                                    Less: Bank Transfer/CD's                    210,000.00         260,000.00
                                                           SUBTOTALS                                            333,992.35         245,003.28

                                                                  Less: Payments to Debtors                                               0.00
                                                           Net                                                  333,992.35         245,003.28
              Case 8:18-bk-13638-ES               Doc 144 Filed       03/13/19
                                                                    FORM  2        Entered                 03/13/19 11:06:10                 DescPage 2
                                              ESTATE Main  Document
                                                     CASH RECEIPTS          Page 5 RECORD
                                                                   AND DISBURSEMENTS of 15

                  Case No: 18-13638                                                              Trustee Name: Richard A. Marshack (TR)
               Case Name: Friendly Village MHP Associates LP                                       Bank Name: Texas Capital Bank
                                                                                          Account Number/CD#: ******5979 Operating Account
           Taxpayer ID No: **-***0971                                             Blanket bond (per case limit): 5,000,000.00
         For Period Ending: 2/28/2019                                             Separate bond (if applicable): 0.00

    1             2                     3                             4                                       5                 6                 7
                                                                                          Uniform
Transaction    Check or                                                                    Trans.                                             Account/ CD
   Date        [Refer#]     Paid To / Received From       Description of Transaction       Code         Deposits($)     Disbursements($)       Balance($)
                                                               Balance Forward                                                                   22,855.22

02/01/2019      52081      International Sureties, LTD   Bond Premium                     2300-000                                   19.46       22,855.22
                           701 Poydras St, Suite 420
                           New Orleans,LA 70139

02/01/2019      52082      American Leak Detection       Invoice 68677126; 11/14/18       2690-000                                  400.00       22,455.22
                           304 N Townsend #D             Spa
                           Santa Ana,CA 92703

02/08/2019      52083      City of Long Beach            Business License Acct            2690-000                                  407.09       22,048.13
                           Business License              BU21410970
                           PO Box 630                    Account 15621410970554
                                                         Address 5450 Paramount Blvd
                           Long Beach,CA 90842-0001

02/08/2019      52084      Pacific States Utility        Invoice 0119220                  2690-000                              1,008.00         21,040.13
                           Company                       Services 1/18/19
                           3880 East Eagle Drive
                           Anaheim,CA 92807

*02/08/2019     52085      AT&T                          Account #139906579               2690-003                                   99.25       20,940.88
                                                         Internet service



*02/08/2019                AT&T                          Account #139906579               2690-003                               (99.25)         21,040.13
                                                         Internet service



02/08/2019      52086      AT&T                          Account #139906579               2690-000                                   98.50       20,941.63
                                                         Internet service



02/12/2019      52087      Norwalk La Mirada             Invoice 284825JUSTI              2690-000                                  125.00       20,816.63
                           Plumbing Heating Co., Inc.    10/29/18
                           11661 Firestone Blvd
                           Norwalk,CA 90650

02/12/2019      52088      Norwalk La Mirada             Invoice 286629ISRAE              2690-000                                  545.68       20,270.95
                           Plumbing Heating Co., Inc.    12/30/18
                           11661 Firestone Blvd          UNIT 123
                           Norwalk,CA 90650

02/12/2019      52089      Norwalk La Mirada             Invoice 287227KEVIN              2690-000                                  299.00       19,971.95
                           Plumbing Heating Co., Inc.    2/4/19
                           11661 Firestone Blvd          UNIT 22
                           Norwalk,CA 90650

02/14/2019       [12]      Friendly Village MHP          Transfer from US Bank Rent       1222-000         407,714.32                           427,686.27
                           Operating Account             Deposit Account 7740


                                                                                       Page Subtotals      407,714.32           2,902.73
              Case 8:18-bk-13638-ES               Doc 144 Filed       03/13/19
                                                                    FORM  2        Entered                 03/13/19 11:06:10                  DescPage 3
                                              ESTATE Main  Document
                                                     CASH RECEIPTS          Page 6 RECORD
                                                                   AND DISBURSEMENTS of 15

                  Case No: 18-13638                                                              Trustee Name: Richard A. Marshack (TR)
               Case Name: Friendly Village MHP Associates LP                                       Bank Name: Texas Capital Bank
                                                                                          Account Number/CD#: ******5979 Operating Account
           Taxpayer ID No: **-***0971                                             Blanket bond (per case limit): 5,000,000.00
         For Period Ending: 2/28/2019                                             Separate bond (if applicable): 0.00

    1             2                     3                                4                                    5                  6                 7
                                                                                          Uniform
Transaction    Check or                                                                    Trans.                                              Account/ CD
   Date        [Refer#]     Paid To / Received From       Description of Transaction       Code         Deposits($)       Disbursements($)      Balance($)
02/19/2019      52090      Rosa Perez                    Space 52: Refund security        2690-000                               1,386.00        426,300.27
                           5450 Paramount Blvd,          deposit - per Refundable
                           Space 52                      Security Deposit Agreement
                                                         Operating order 2/1/19
                           Long Beach,CA 90805


02/19/2019      52091      Linda E. Armas                Space 95: Refund security        2690-000                               1,431.00        424,869.27
                           5450 Paramount Blvd,          deposit - per Refundable
                           Space 95                      Security Deposit Agreement
                                                         Operating order 2/1/19
                           Long Beach,CA 90805


02/19/2019      52092      Benjamin Orellana             Space 158: Refund security       2690-000                               1,357.00        423,512.27
                           Ingrid F. Orellana            deposit - per Refundable
                           5450 Paramount Blvd,          Security Deposit Agreement
                                                         Operating order 2/1/19
                           Space 158
                           Long Beach,CA 90805

02/19/2019      52093      Evangelina Rodriguez          Space 161: Refund security       2690-000                               1,350.00        422,162.27
                           Walter Camarillo Perez        deposit - per Refundable
                           5450 Paramount Blvd,          Security Deposit Agreement
                                                         Operating order 2/1/19
                           Space 161
                           Long Beach,CA 90805

02/19/2019      52094      Brenda Armenta                Space 166: Refund security       2690-000                               1,386.00        420,776.27
                           Cristopher G. Morales         deposit - per Refundable
                           5450 Paramount Blvd,          Security Deposit Agreement
                                                         Operating order 2/1/19
                           Space 166
                           Long Beach,CA 90805

02/20/2019      52095      Aptexx Inc                   Invoice 24637                     2690-000                                   118.30      420,657.97
                           11121 Kingston Pike, Suite E Resident Anywhere services
                           Knoxville,TN 37934

02/20/2019      52096      Aptexx Inc                   Invoice 24701 - tenant NSF fees   2690-000                                    50.00      420,607.97
                           11121 Kingston Pike, Suite E Resident Anywhere services
                           Knoxville,TN 37934

02/20/2019      52097      City of Long Beach            Account # 4436497548;            2690-000                              27,602.59        393,005.38
                           Utility Customer Service      Water/Gas/Sewer
                           333 West Ocean Blvd           LP Friendly Village MHP
                                                         Associates, 5400 Paramount
                           Long Beach,CA 90802-4664
                                                         Blvd
                                                         12/26/18 to 1/28/19

02/20/2019      52098      Coric Carpet Inc.             Invoice 2588                     2690-000                               1,360.00        391,645.38
                           960 N Tustin Ave, #B          Office carpet
                           Orange,CA 92867

                                                                                       Page Subtotals              0.00         36,040.89
              Case 8:18-bk-13638-ES               Doc 144 Filed       03/13/19
                                                                    FORM  2        Entered                   03/13/19 11:06:10                  DescPage 4
                                              ESTATE Main  Document
                                                     CASH RECEIPTS          Page 7 RECORD
                                                                   AND DISBURSEMENTS of 15

                  Case No: 18-13638                                                              Trustee Name: Richard A. Marshack (TR)
               Case Name: Friendly Village MHP Associates LP                                       Bank Name: Texas Capital Bank
                                                                                          Account Number/CD#: ******5979 Operating Account
           Taxpayer ID No: **-***0971                                               Blanket bond (per case limit): 5,000,000.00
         For Period Ending: 2/28/2019                                               Separate bond (if applicable): 0.00

    1             2                     3                               4                                       5                  6                 7
                                                                                           Uniform
Transaction    Check or                                                                     Trans.                                               Account/ CD
   Date        [Refer#]     Paid To / Received From       Description of Transaction        Code          Deposits($)       Disbursements($)      Balance($)
02/20/2019      52099      Southern California Edison    Customer Account #2-36-329-       2690-000                               12,791.73        378,853.65
                           PO Box 600                    6179
                           Rosemead,CA 91771-0001        Service Account 3-041-5747-
                                                         61; 5400 N Paramount, LB
                                                         1/16/19 to 2/15/19

02/20/2019      52100      LA Pool Guys                  Invoice 1275                      2690-000                                    450.00      378,403.65
                           PO Box 50224                  Pool service 2/1/19
                           Long Beach,CA 90815

02/20/2019      52101      Northstar Environmental       Invoice 5784; Project 201-069-    2690-000                                8,653.96        369,749.69
                           Remediation                   02
                           KRT Mgt/Northstar
                           26225 Enterprise Court
                           Lake Forest ,CA 92630

02/20/2019      52102      Northstar Environmental       Invoice 5783; Project 201-069-    2690-000                                2,384.55        367,365.14
                           Remediation                   01
                           KRT Mgt/Northstar
                           26225 Enterprise Court
                           Lake Forest ,CA 92630

02/20/2019      52103      Perez Reconstruction          Invoice 18702                     2690-000                                3,750.00        363,615.14
                           Contractors                   Septic pumping
                           23839 Banning Boulevard
                           Carson,CA 90745

02/20/2019      52104      ResMan, LLC                   Invoice RINV-00054069             2690-000                                    260.85      363,354.29
                           PO Box 4687                   Monthly software service
                           Logan,UT 84323

02/20/2019      52105      Investors' Property Services Invoice 5579                       2690-000                                    745.00      362,609.29
                           26020 Acero, Ste 200
                           Mission Viejo,CA 92691

02/20/2019      52106      Investors' Property Services Reimburse petty cash               2690-000                                    433.37      362,175.92
                           26020 Acero, Ste 200         Invoice 24099
                           Mission Viejo,CA 92691

02/20/2019      52107      Investors' Property Services Invoice 24100                      2690-000                                1,364.59        360,811.33
                           26020 Acero, Ste 200
                           Mission Viejo,CA 92691

02/20/2019      52108      Investors' Property Services Reimburse AT&T invoice for         2690-000                                    114.25      360,697.08
                           26020 Acero, Ste 200         internet Acct 139905579
                           Mission Viejo,CA 92691       Invoice 241416


02/20/2019      52109      Investors' Property Services Invoice 241434                     2690-000                                     76.08      360,621.00
                           26020 Acero, Ste 200
                           Mission Viejo,CA 92691

                                                                                       Page Subtotals                0.00         31,024.38
              Case 8:18-bk-13638-ES                Doc 144 Filed       03/13/19
                                                                     FORM  2        Entered                   03/13/19 11:06:10                 DescPage 5
                                               ESTATE Main  Document
                                                      CASH RECEIPTS          Page 8 RECORD
                                                                    AND DISBURSEMENTS of 15

                  Case No: 18-13638                                                                  Trustee Name: Richard A. Marshack (TR)
               Case Name: Friendly Village MHP Associates LP                                           Bank Name: Texas Capital Bank
                                                                                              Account Number/CD#: ******5979 Operating Account
           Taxpayer ID No: **-***0971                                               Blanket bond (per case limit): 5,000,000.00
         For Period Ending: 2/28/2019                                               Separate bond (if applicable): 0.00

    1             2                     3                              4                                        5                  6                 7
                                                                                              Uniform
Transaction    Check or                                                                        Trans.                                            Account/ CD
   Date        [Refer#]     Paid To / Received From       Description of Transaction           Code         Deposits($)     Disbursements($)      Balance($)
02/20/2019      52110      Investors' Property Services Invoice 241451; Payroll 1/16-         3992-470                            4,628.96         355,992.04
                           26020 Acero, Ste 200         1/31/19
                           Mission Viejo,CA 92691

02/20/2019      52111      Ortiz Tree Service, Inc.      Invoice 1-10-19                      2690-000                            1,400.00         354,592.04
                           7931 Halbrook Terrace         Remove and grind stumps
                           Riverside,CA 92509

02/20/2019      52112      Norwalk La Mirada             Invoice 287815BOB                    2690-000                            3,928.00         350,664.04
                           Plumbing Heating Co., Inc.    2/18-19
                           11661 Firestone Blvd
                           Norwalk,CA 90650

02/20/2019      52113      Ingrid Galvez                 Reimburse payments for fire          2690-000                                 773.20      349,890.84
                           1475 W Palmyra, #12           clean-up:
                           Orange,CA 92868               A+ Portable Services - invoice
                                                         2838 for fence, 2/13/19;
                                                         $473.20
                                                         JVC Services - invoice 1010 for
                                                         clean-up 2/12/19; $300



02/20/2019      52114      Heriberto Verdin              Space 104: Refund security           2690-000                            1,431.00         348,459.84
                           Laura E Verdin                deposit - per Refundable
                           5450 Paramount Blvd,          Security Deposit Agreement
                                                         Operating order 2/1/19
                           Space 104
                           Long Beach,CA 90805

02/20/2019      52115      Josefina Eusebia Leal         Space 174: Refund security           2690-000                            1,431.13         347,028.71
                           Angelica Leal                 deposit - per Refundable
                           5450 Paramount Blvd,          Security Deposit Agreement
                                                         Operating order 2/1/19
                           Space 174
                           Long Beach,CA 90805

02/20/2019      52116      Jose Luis Valencia            Space 85: Refund security            2690-000                            1,350.00         345,678.71
                           5450 Paramount Blvd,          deposit - per Refundable
                           Space 85                      Security Deposit Agreement
                                                         Operating order 2/1/19
                           Long Beach,CA 90805


02/21/2019      52117      ScanEx Imaging             Invoice 75509; Scan and save            2690-000                                 883.76      344,794.95
                           28497 Highway 74, Ste B114 debtor's books/records
                           Lake Elsinore,CA 92532

*02/26/2019                AT&T                          Stop Payment on Check 52037          2690-004                             (109.25)        344,904.20


                                                                                           Page Subtotals            0.00         15,716.80
              Case 8:18-bk-13638-ES               Doc 144 Filed       03/13/19
                                                                    FORM  2        Entered                 03/13/19 11:06:10                 DescPage 6
                                              ESTATE Main  Document
                                                     CASH RECEIPTS          Page 9 RECORD
                                                                   AND DISBURSEMENTS of 15

                  Case No: 18-13638                                                              Trustee Name: Richard A. Marshack (TR)
               Case Name: Friendly Village MHP Associates LP                                       Bank Name: Texas Capital Bank
                                                                                          Account Number/CD#: ******5979 Operating Account
           Taxpayer ID No: **-***0971                                             Blanket bond (per case limit): 5,000,000.00
         For Period Ending: 2/28/2019                                             Separate bond (if applicable): 0.00

    1             2                     3                              4                                      5                   6               7
                                                                                          Uniform
Transaction    Check or                                                                    Trans.                                             Account/ CD
   Date        [Refer#]     Paid To / Received From       Description of Transaction       Code         Deposits($)     Disbursements($)       Balance($)

                                                                                       Page Subtotals


                                                           COLUMN TOTALS                                   1,037,714.32         692,810.12
                                                                    Less: Bank Transfer/CD's                 260,000.00         210,000.00
                                                           SUBTOTALS                                         777,714.32         482,810.12

                                                                  Less: Payments to Debtors                                           0.00
                                                           Net                                               777,714.32         482,810.12

                                                                 TOTAL-ALL ACCOUNTS                         NET                NET             ACCOUNT
                                                                                                          DEPOSITS        DISBURSEMENT         BALANCE
        All Accounts Gross Receipts:          1,111,706.67
                                                                 ******5961 Checking Account                333,992.35          245,003.28
 All Accounts Gross Disbursements:              727,813.40
                  All Accounts Net:             383,893.27       ******5979 Operating Account               777,714.32          482,810.12

                                                                 NetTotals                                1,111,706.67          727,813.40      383,893.27
                                                                                                            Business Statement
                   Case 8:18-bk-13638-ES                          Doc 144 Filed 03/13/19 Entered 03/13/19 11:06:10 Account
                                                                                                                   Desc Number:
                      P.O. Box 1800                                Main Document    Page 10 of 15                          7740
                      Saint Paul, Minnesota 55101-0800                                                                                                      Statement Period:
                      8823        TRN                      6480 S                  Y       ST01                                                                   Feb 1, 2019
                                                                                                                                                                      through
                                                                                                                                                                 Feb 28, 2019
                                                                                                                   1010101010101010101010
                                                                                                                   1010000001000000001111
                                                                                                                   1010000100001001011010
                                                                                                                   1001110101000000100011
                                                                                                                   1101111000101101101100
                                                                                                                   1100110011000001011101
                                                                                                                   1001101010010110011110
                                                                                                                   1001111100011001111011
                                                                                                                   1100111010000100110000
                                                                                                                   1100000001110001010111
                                                                                                                   1010110110111011010110
                                                                                                                   1100011100010100010101
                                                                                                                   1010100001001101100100
                                                                                                                   1001110100101100110101
                                                                                                                   1100011010000010011000
                                                                                                                   1101011000001100101101
                                                                                                                   1101110101110110010000
                                                                                                                   1100110111000101010011
                                                                                                                                                                  Page 1 of 2
                                                                                                                   1111000010010011110110
                                                                                                                   1111111101010111100101
                                                                                                                   1110111001100000001000
                                                                                                                   1111111111111111111111

                       ADFFAATFDFDAADATFFDTFTTFDFDFFTTFDADFTDAAFFTFTTAFFDADFAFFTDAADFDDT

                       000188621 01 SP     106481931033649 S
                       FRIENDLY VILLAGE MHP ASSOCIATES LP
                       R & K INTERESTS INC
                                                                                                              %                                         To Contact U.S. Bank
                       DBA INVESTORS PROPERTY SERVICES AS AGENT                                               Commercial Customer
                       OPERATING TRUST ACCOUNT                                                                Service:                                        1-800-400-4886
                       26020 ACERO STE 200
                       MISSION VIEJO CA 92691-6722
                                                                                                              U.S. Bank accepts Relay Calls
                                                                                                              Internet:                                          usbank.com




ANALYZED CHECKING                                                                                                                                            Member FDIC
U.S. Bank National Association                                                                                                              Account Number 1           -7740
Account Summary
                                        # Items
Beginning Balance on Feb 1                             $                 189,441.41
Other Deposits                              11                           240,405.18
Other Withdrawals                           1                              1,380.10-
Checks Paid                                 1                            407,714.32-
        Ending Balance on Feb 28, 2019 $                                   20,752.17

Other Deposits
Date   Description of Transaction                                                                                        Ref Number                                Amount
Feb 1 Electronic Deposit                                    From Friendly Village                                                                   $            14,736.46
          REF=190320048420660N00                               9000456377Settlement000005364740873
Feb 5 Electronic Deposit                                    From Friendly Village                                                                                63,798.39
          REF=190360087025720N00                               9000456377Settlement000005408347561
Feb 8 Electronic Deposit                                    From Friendly Village                                                                                30,658.72
          REF=190390052974100N00                               9000456377Settlement000005432207805
Feb 8 Electronic Deposit                                    From Friendly Village                                                                                43,861.04
          REF=190390052974090N00                               9000456377Settlement000005431918217
Feb 8 Electronic Deposit                                    From Friendly Village                                                                                69,218.30
          REF=190390052974080N00                               9000456377Settlement000005431514245
Feb 11 Electronic Deposit                                   From Friendly Village                                                                                  3,134.30
          REF=190420036348540N00                               9000456377Settlement000005437461633
Feb 12 Electronic Deposit                                   From Friendly Village                                                                                  6,891.39
          REF=190430046317850N00                               9000456377Settlement000005445034181
Feb 13 Electronic Deposit                                   From Friendly Village                                                                                  1,371.10
          REF=190440021198660N00                               9000456377Settlement000005453165321
Feb 13 Electronic Deposit                                   From Friendly Village                                                                                  2,606.61
          REF=190440021198650N00                               9000456377Settlement000005451187317
Feb 20 Electronic Deposit                                   From Friendly Village                                                                                  1,253.85
          REF=190510063382430N00                               9000456377Settlement000005471639945
Feb 21 Electronic Deposit                                   From Friendly Village                                                                                  2,875.02
          REF=190520074845540N00                               9000456377Settlement000005482758917
                                                                                                          Total Other Deposits                      $           240,405.18

Other Withdrawals
Date   Description of Transaction                                                                                        Ref Number                                 Amount
Feb 15 Electronic Withdrawal                                From Friendly Village                                                                   $             1,380.10-
          REF=190460110513160N00                               9000456377Return             000005459681117
                                                                                                       Total Other Withdrawals                      $             1,380.10-

Checks Presented Conventionally
Check               Date            Ref Number                              Amount
1003                Feb 14          8953595956                           407,714.32
                                                                                                  Conventional Checks Paid (1)                      $          407,714.32-
                                                                         BALANCE YOUR ACCOUNT
                    Case 8:18-bk-13638-ES                          DocTo keep track
                                                                        144         of all your
                                                                                  Filed         transactions,Entered
                                                                                           03/13/19            you should 03/13/19
                                                                                                                          balance your account
                                                                                                                                       11:06:10every month.
                                                                                                                                                       Desc Please
                                                                      examine this statement immediately. We will assume that the balance and transactions shown are
                                                                    Main   Document
                                                                      correct unless you notify usPage      11 of 15
                                                                                                    of an error.

Outstanding Deposits
DATE                          AMOUNT                                     1. List any deposits that do not appear on your statement in the Outstanding Deposits section at
                                                                            the left. Record the total.
                                                                         2. Check off in your checkbook register all checks, withdrawals (including Debit Card and ATM)
                                                                            and automatic payments that appear on your statement. Withdrawals that are NOT checked off
TOTAL                         $                                             should be recorded in the Outstanding Withdrawals section at the left. Record the total.
                                                                         3. Enter the ending balance shown on this statement.                                              $_____________
Outstanding Withdrawals
DATE                          AMOUNT                                     4. Enter the total deposits recorded in the Outstanding Deposits section.                         $_____________
                                                                         5. Total lines 3 and 4.                                                                           $_____________
                                                                         6. Enter the total withdrawals recorded in the Outstanding Withdrawals section.                   $_____________
                                                                         7. Subtract line 6 from line 5. This is your balance.                                             $_____________
                                                                         8. Enter in your register and subtract from your register balance any checks, withdrawals or other
                                                                            debits (including fees, if any) that appear on your statement but have not been recorded in your
                                                                            register.
                                                                         9. Enter in your register and add to your register balance any deposits or other credits (including
                                                                            interest, if any) that appear in your statement but have not been recorded in your register.
                                                                         10. The balance in your register should be the same as the balance shown in #7. If it does not
                                                                             match, review and check all figures used, and check the addition and subtraction in your register.
                                                                             If necessary, review and balance your statement from the previous month.
TOTAL                         $

IMPORTANT DISCLOSURES TO OUR CONSUMER CUSTOMERS
In Case of Errors or Questions About Your Checking, Savings, ATM, Debit Card, ACH, Bill Pay and Other Electronic Transfers
If you think your statement or receipt is wrong or if you need more information about a transfer on the statement or receipt, we must hear from you no later than 60 days* after we sent you
the FIRST statement on which the error or problem appeared. Telephone us at the number listed on the front of this statement or write to us at U.S. Bank, EP-MN-WS5D, 60 Livingston
Ave., St. Paul, MN 55107.
· Tell us your name and account number.
· Describe the error or the transfer you are unsure about, and explain as clearly as you can why you believe there is an error or why you need more information.
· Tell us the dollar amount of the suspected error.
We will determine whether an error occurred within 10 business days after we hear from you and will correct any error promptly. If we need more time, we may take up to 45 days to
investigate your complaint. For errors involving new accounts, point-of-sale, or foreign-initiated transactions, we may take up to 90 days to investigate your complaint. If we decide to do this,
we will credit your account within 10 business days for the amount you think is in error, so that you will have the use of the money during the time it takes us to complete our investigation. If
we ask you to put your complaint or question in writing and we do not receive it within 10 business days, we may not credit your account.
    *Please note: Paper draft and paper check claims must be disputed within 30 days per Your Deposit Account Agreement.
IMPORTANT DISCLOSURES TO OUR BUSINESS CUSTOMERS
Errors related to any transaction on a business account will be governed by any agreement between us and/or all applicable rules and regulations governing such transactions, including the
rules of the National Automated Clearing House Association (NACHA Rules) as may be amended from time to time. If you think this statement is wrong, please telephone us at the number
listed on the front of this statement immediately.
CONSUMER BILLING RIGHTS SUMMARY REGARDING YOUR RESERVE LINE
What To Do If You Think You Find A Mistake on Your Statement
If you think there is an error on your statement, write to us at:
U.S. Bank, P.O. Box 3528, Oshkosh, WI 54903-3528.
In your letter, give us the following information:
· Account information: Your name and account number.
· Dollar Amount: The dollar amount of the suspected error.
· Description of problem: If you think there is an error on your bill, describe what you believe is wrong and why you believe it is a mistake.
You must contact us within 60 days after the error appeared on your statement.
You must notify us of any potential errors in writing. You may call us, but if you do we are not required to investigate any potential errors and you may have to pay the amount in question.
While we investigate whether or not there has been an error, the following are true:
· We cannot try to collect the amount in question, or report you as delinquent on that amount.
· The charge in question may remain on your statement, and we may continue to charge you interest on that amount. But, if we determine that we made a mistake, you will not have to
   pay the amount in question or any interest or other fees related to that amount.
· While you do not have to pay the amount in question, you are responsible for the remainder of your balance.
· We can apply any unpaid amount against your credit limit.
Reserve Line Balance Computation Method: To determine your Balance Subject to Interest Rate, use the dates and balances provided in the Reserve Line Balance Summary section.
The date next to the first Balance Subject to Interest is day one for that balance and is applicable up to (but not including) the date of the next balance (if there is one). We multiply the
Balance Subject to Interest by the number of days it is applicable and add them up to get the same number of days in the billing cycle. We then divide the result by the number of billing
days in the cycle. This is your Balance Subject to Interest Rate. Any unpaid interest charges and unpaid fees are not included in the Balance Subject to Interest. The ***INTEREST
CHARGE*** begins from the date of each advance.
REPORTS TO AND FROM CREDIT BUREAUS FOR RESERVE LINES
We may report information about your account to credit bureaus. Late payments, missed payments or other defaults on your account may be reflected in your credit report.
CONSUMER REPORT DISPUTES
We may report information about account activity on consumer and small business deposit accounts and consumer reserve lines to Consumer Reporting Agencies (CRA). As a result, this
may prevent you from obtaining services at other financial institutions. If you believe we have inaccurately reported information to a CRA, you may submit a dispute by calling 844.624.8230
or by writing to: U.S. Bank Attn: Consumer Bureau Dispute Handling (CBDH), P.O. Box 3447, Oshkosh, WI 54903-3447. In order for us to assist you with your dispute, you must provide:
your name, address and phone number; the account number; the specific information you are disputing; the explanation of why it is incorrect; and any supporting documentation (e.g.,
affidavit of identity theft), if applicable.




Member FDIC
                                            FRIENDLY VILLAGE MHP ASSOCIATES LP                            Business Statement
                   Case                     R & K Doc
                             8:18-bk-13638-ES     INTERESTS
                                                       144 INCFiled 03/13/19 Entered           03/13/19 11:06:10 Account
                                                                                                                 Desc Number:
                                            DBA INVESTORS PROPERTY SERVICES AS AGENT
                                                    MainTRUST
                                            OPERATING     Document
                                                              ACCOUNT   Page 12 of 15                                                7740
                                            26020 ACERO STE 200
                                            MISSION VIEJO CA 92691-6722                                                  Statement Period:
                                                                                                                               Feb 1, 2019
                                                                                                                                   through
                                                                                  1010101010101010101010
                                                                                  1010000001000100010111
                                                                                  1010000100001001011010
                                                                                  1001110101001010110011
                                                                                  1101111000101101101000
                                                                                  1100110100000001001011
                                                                                  1001101010010110000110
                                                                                  1001111100011001111011
                                                                                  1100111010000110010000
                                                                                  1100000001110011110111
                                                                                                                              Feb 28, 2019
                                                                                  1010110110110011111010
                                                                                  1100011100010110100001
                                                                                  1010100001000110010100
                                                                                  1001110100100100101111
                                                                                  1100011010111011000010
                                                                                  1101011001010011110101
                                                                                  1101111011011111111000
                                                                                  1100110010010111000011
                                                                                  1111011110011111111010
                                                                                  1111111100111101110101
                                                                                  1110011001101110001000
                                                                                  1111111111111111111111

                                                                                                                               Page 2 of 2

ANALYZED CHECKING                                                                                                       (CONTINUED)
U.S. Bank National Association                                                                             Account Number 1-575-2108-7740
Balance Summary
Date                         Ending Balance   Date              Ending Balance   Date                             Ending Balance
Feb 1                           204,177.87    Feb 12               421,740.01    Feb 15                               16,623.30
Feb 5                           267,976.26    Feb 13               425,717.72    Feb 20                               17,877.15
Feb 8                           411,714.32    Feb 14                18,003.40    Feb 21                               20,752.17
Feb 11                          414,848.62
    Balances only appear for days reflecting change.
Case 8:18-bk-13638-ES   Doc 144 Filed 03/13/19 Entered 03/13/19 11:06:10   Desc
                         Main Document    Page 13 of 15




                        This page intentionally left blank
        Case 8:18-bk-13638-ES                     Doc 144 Filed 03/13/19 Entered 03/13/19 11:06:10                                      Desc
                                                   Main Document    Page 14 of 15


                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
870 Roosevelt, Irvine, CA 92620

A true and correct copy of the foregoing document entitled (specify): CHAPTER 7 TRUSTEE’S MONTHLY OPERATNG
REPORT will be served or was served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d);
and (b) in the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On March
13, 2019, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the
following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:



                                                                                             Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On March 13, 2019, I served the following persons and/or entities at the last known addresses in this bankruptcy case or
adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail, first class,
postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the judge will
be completed no later than 24 hours after the document is filed.

DEBTOR
FRIENDLY VILLAGE MHP ASSOCIATES LP
320 NORTH PARK VISTA STREET
ATTENTION : OFFICE
ANAHEIM, CA 92806-3722
                                                                                             Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on March 13, 2019, I served the
following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.

COURTESY COPIES VIA EMAIL
Robert Warren - Investors’ Property Services - Robert.warren@investorshq.com
Karl T. Anderson CPA, Inc. - ktacpa@msn.com
Adam Meislik – Force 10 Partners – ameislik@force10partners.com

                                                                                             Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

  March 13, 2019               Pamela Kraus                                                      /s/ Pamela Kraus
  Date                       Printed Name                                                        Signature




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.
June 2012
                                                                                                    F 9013-3.1.PROOF.SERVICE
        Case 8:18-bk-13638-ES                     Doc 144 Filed 03/13/19 Entered 03/13/19 11:06:10                                      Desc
                                                   Main Document    Page 15 of 15

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): continued:

       Howard Camhi hcamhi@ecjlaw.com, tcastelli@ecjlaw.com;amatsuoka@ecjlaw.com
       Ben G Gage bgage@cookseylaw.com, sith@ecf.courtdrive.com
       D Edward Hays ehays@marshackhays.com, 8649808420@filings.docketbird.com
       Jeffrey S Kaufman JSKaufman@wolfewyman.com, hlforeman@wolfewyman.com,kabeall@wolfewyman.com
       Paul J Laurin plaurin@btlaw.com, slmoore@btlaw.com;jboustani@btlaw.com
       Richard A Marshack (TR) pkraus@marshackhays.com, rmarshack@iq7technology.com
       Kristine A Thagard kthagard@marshackhays.com, 8649808420@filings.docketbird.com
       United States Trustee (SA) ustpregion16.sa.ecf@usdoj.gov
       David Wood dwood@marshackhays.com, 8649808420@filings.docketbird.com




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.
June 2012
                                                                                                    F 9013-3.1.PROOF.SERVICE
